NOTE: This disposititon is nonprecedential.

 United States Court of Appeals for the Federal Circuit


                                     2006-3414


                             MICHAEL D. CHAMBERS,

                                                    Petitioner,

                                          v.


                         DEPARTMENT OF THE INTERIOR,

                                                    Respondent.


      Michael D. Chambers, of New Smyrna Beach, Florida, pro se.

       Elizabeth Thomas, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With her on
the brief were Peter D. Keisler, Assistant Attorney General, David M. Cohen, Director,
and Bryant G. Snee, Assistant Director.

Appealed from: United States Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                     2006-3414

                             MICHAEL D. CHAMBERS,

                                                    Petitioner,

                                          v.

                         DEPARTMENT OF THE INTERIOR,

                                                    Respondent.

                          __________________________

                            DECIDED: February 7, 2007
                          __________________________

Before GAJARSA, LINN, and MOORE, Circuit Judges.

PER CURIAM.

      Michael D. Chambers (“Chambers”) seeks review of the initial decision of the

administrative judge (“AJ”) for the Merit Systems Protection Board (“Board”), Chambers

v. Dep’t of the Interior, No. AT-0831-05-0395-I-2 (M.S.P.B. Mar. 29, 2006) (“Initial

Decision”), which became the final decision of the Board after the Board denied his

petition for review, Chambers v. Dep’t of the Interior, No. AT-0831-05-0395-I-2

(M.S.P.B. Aug. 16, 2006).      In that decision, the Board denied Chambers law

enforcement officer (“LEO”) credit for his service as a Park Ranger, GS-7, at Cape

Canaveral National Seashore. We review the Board’s decision for substantial evidence.

See 5 U.S.C. § 7703(c). Because the Board’s decision that Chambers failed to prove
that he was a law enforcement officer within the Civil Service Retirement System

(“CSRS”) statutory definition is supported by substantial evidence, we affirm.

       The gravamen of Chambers’ petition is that notwithstanding the Board’s findings,

his position involved law enforcement and should be considered to be a LEO position

under CSRS.        At issue, however, is not the ordinary or casual definition of “law

enforcement,” but CSRS’s technical definition, which specifically excludes the everyday

patrol duties in which Chambers was engaged. See 5 U.S.C. § 8331(20). Even though

Chambers did engage in “the apprehension, investigation, or detention of individuals

suspected of or who have violated the criminal laws of the United States,” id., the

Incident Reports that Chambers submitted to the Board reflect that such activities were

relatively infrequent. See Initial Decision, slip op. at 11. This is consistent with both his

written position description and the averments of the Superintendent of Canaveral

National Seashore, Wendell Simpson. See id., slip op. at 7–10.

       These facts constitute substantial evidence in support of the AJ’s finding that

these activities were not the primary duties of Chambers’ position. It follows that he was

not a “law enforcement officer” within the narrow CSRS definition. The LEO statuses of

Chambers’ coworkers are irrelevant because they are not covered by CSRS and the

decisions in their cases were made on the basis of their own separate situations and

evidence.

                                          COSTS

       No costs.




2006-3414                                 2